 


109 HRES 1051 EH: Expressing support for democracy in Nepal that will require the full participation of the people of Nepal in the political process to hold elections for a constituent assembly and draft a new constitution and calling upon the Communist Party of Nepal-Maoist to adhere to commitments it has made and to respect human rights.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1051 
In the House of Representatives, U. S.,

December 6, 2006
 
RESOLUTION 
Expressing support for democracy in Nepal that will require the full participation of the people of Nepal in the political process to hold elections for a constituent assembly and draft a new constitution and calling upon the Communist Party of Nepal-Maoist to adhere to commitments it has made and to respect human rights. 
 
 
Whereas the United States and Nepal have longstanding ties of friendship and good relations, and since contributing as Nepal’s first bilateral aid donor in January 1951, the United States has contributed more than $1,400,000,000 bilaterally and multilaterally to Nepal;
Whereas it is the policy of the United States to support sustained peace and democracy in Nepal in order to achieve important United States regional and bilateral goals, including preventing the spread of terror, enhancing regional stability, promoting democracy worldwide, and protecting United States citizens in Nepal;
Whereas the conflict in Nepal has claimed approximately 13,000 lives since 1996, and the insurgency continues to undermine political stability and the prospects for economic development in the country;
Whereas after three weeks of mass pro-democracy protests organized by the Seven-Party Alliance and the Communist Party of Nepal-Maoist, King Gyanendra reinstated the parliament, which reconvened on April 28, 2006; and
Whereas the United States supports the Government of Nepal’s efforts to bring permanent peace and democracy to Nepal: Now, therefore, be it 
 
That— 
(1)the House of Representatives—
(A)reiterates its support for democracy in Nepal;
(B)recognizes that the full participation of the people of Nepal will be required in the political process to—
(i)hold elections for a constituent assembly; and
(ii)draft a new constitution; and
(C)welcomes agreements between the Government of Nepal and the Communist Party of Nepal-Maoist that commit both sides to a free, fair, multi-party, democratic political process; and
(2)it is the sense of the House of Representatives that—
(A)the Government of Nepal should—
(i)continue its role in developing a new democracy;
(ii)hold free and fair elections for a constituent assembly;
(iii)immediately take steps to restore law and order and government presence and service delivery throughout the country; and
(iv)implement the will of the people of Nepal; and
(B)the Maoists must—
(i)lay down their weapons and permanently and publicly give up violence and intimidation for political ends, both in word and deed; and
(ii)strictly honor and implement their commitments to the Government and people of Nepal, including to—
(I)respect human rights;
(II)uphold civil liberties, including freedom of speech, association, and the press;
(III)submit to the rule of law; and
(IV)dismantle parallel governance structures that emerged during the conflict.
 
Karen L. HaasClerk.
